Citation Nr: 0524808	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chest wall pain.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for pelvic pain.

7.  Entitlement to service connection for a bilateral foot 
disability.

8.  Entitlement to service connection for a disability of the 
left wrist and hand.

9.  Entitlement to service connection for a disability of the 
right wrist and hand.

10.  Entitlement to service connection for scoliosis.

11.  Entitlement to an initial evaluation in excess of 10 
percent for somatoform disorder with complaints of low back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active duty training from June 1989 to 
November 1989 and served on active duty from January 1991 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA is applicable to the 
veteran's appeal.

The Board observes that a statement of the case was issued to 
the veteran in February 2003.  Records of VA treatment were 
subsequently associated with the claims folder.  Those 
records include progress notes for the period from December 
2001 to October 2004.  The instant appeal was not 
readjudicated based on those records prior to certification 
to the Board, and the veteran has not waived RO review of the 
records.  Therefore, all issues on appeal must be 
readjudicated, and a supplemental statement of the case 
issued, prior to appellate review.

With respect to the veteran's claims of entitlement to 
service connection for ankle, knee and back disabilities, the 
Board observes that the veteran complained of a right ankle 
problem and knee pain during his active service.  
Additionally, the veteran received treatment for back strain 
during service.  The Board concludes that examinations of 
these claimed disabilities should be conducted to determine 
the nature and etiology of any currently existing right 
ankle, bilateral knee and back disabilities.

The veteran is in receipt of service-connected benefits for 
somatoform disorder.  He argues that his service-connected 
psychiatric disorder is more disabling than is reflected by 
the currently assigned 10 percent evaluation.  His VA 
outpatient treatment records indicate various psychiatric 
diagnoses, to include depression, generalized anxiety 
disorder, and schizotypal personality disorder.  Based on the 
medical evidence of record, the extent of the service-
connected psychiatric disorder is unclear.  Therefore, an 
additional psychiatric examination should be carried out.

Finally, the Board notes that during his April 2002 VA 
psychiatric examination, the veteran reported that he was in 
receipt of Worker's Compensation benefits.  The underlying 
reason for his receipt of such benefits is unclear.  As 
records supportive of the veteran's claim might be in the 
possession of the state agency which administers Worker's 
Compensation benefits, the RO should obtain any records 
pertaining to the veteran's receipt of such benefits, to 
include the medical records on which the agency's disability 
determination was made.  

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran has been given notice as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), he should be given the 
opportunity to respond.
  
2.  The RO should contact the veteran and 
obtain the names, addresses, and dates of 
treatment of all medical care providers, 
VA or private, which have treated the 
veteran for his claimed disabling 
conditions.  After the veteran has signed 
the appropriate releases, those materials 
not currently of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  The RO should contact the appropriate 
state agency and request a copy of the 
agency's decision awarding the veteran 
Worker's Compensation benefits as well as 
copies of the records on which the 
initial award of benefits was based.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

4.  Upon completion of the above directed 
development, the RO should schedule the 
veteran for an examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of any 
currently present right ankle, bilateral 
knee, or back disability.  All indicated 
tests and studies are to be performed, 
and their results should be reported in 
detail.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  A complete 
history should be elicited from the 
veteran, and documented in the 
examination report.  Based upon the 
review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present right ankle, 
bilateral knee, or back disability is 
etiologically related to the veteran's 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the physician in the examination report.  

5.  The veteran should also be scheduled 
for a VA psychiatric examination by a 
physician with the appropriate expertise 
to determine the extent of the veteran's 
service-connected somatoform disorder.
All clinical manifestations of the 
veteran's service-connected somatoform 
disorder should be reported in detail.  
The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected somatoform 
disorder and any psychiatric disorder 
etiologically related thereto.  The 
examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected somatoform 
disorder and any psychiatric disorder 
etiologically related thereto.  The 
examiner should explain what the assigned 
score represents.  The complete rationale 
for all opinions expressed must be 
provided in the examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


